*586On Motion for Rehearing.
Ingram, Justice.
Appellant’s motion for rehearing has been carefully considered and is denied on each ground. One principal point argued in the motion is that the jury ignored the evidence offered in support of appellant’s contention that she was incompetent to execute this contract of sale. Appellant, herself, testified at the trial and the jury had an opportunity to evaluate her appearance and testimony on this issue. Appellant assumed the burden of proving this defense. See, generally, 81 CJS 712, Specific Performance, § 140. The jury was not bound to accept the opinion evidence of incompetency submitted in appellant’s behalf. Cates v. Harris, 217 Ga. 801 (125 SE2d 649) (1962). The jury concluded that appellant was competent to contract by its verdict for the appellee-plaintiff and we find no legal basis for setting it aside in this appeal. See, Hunt v. Formby’s Guardian, 43 Ga. 79 (1871).

Rehearing denied.


All the Justices concur.